Title: To Thomas Jefferson from Eliza House Trist, 4 May 1785
From: Trist, Eliza House
To: Jefferson, Thomas



On board the Ship Matilda, Balize Mississippi
May the 4th. 1785

I embark’d on board a Spanish Ship bound for the Havanah, sixteen days ago and have been detained at this place by contrary  winds thirteen days. There are several Vessels by us likwise waiting for a fair wind. I have just heard that one of them is bound for france. So favorable an oppertunity induces me to take up my pen to address a few lines to you, notwithstanding my situation is not the most agreeable for such an undertaking. I am envelop’d with noise and confusion. Above they are preparing to weigh anchor and my fellow Passengers being in number four, 2 Spaniards and 2 french gentlemen, and but one that can speak any english. Their loquacity and mirth are incessant, but they are very polite and attentive to us and our accomodations are good or else it wou’d be intolarable. I have undertaken this voyage without any certainty that I shall get a Passage from the Havanah to Philad. but if no immediate oppertunity shou’d offer I must go via the cape. I had taken my passage in a vessel which was to have saild the later end of March for Jamaica. I exerted my self to settle my affairs by that time and came down to Orleans in expectation of embarking directly, when to my great mortification I found the vessel wou’d not be ready in four or five weeks. I staid at the House of an english or rather an American lady who was very polite and kind to me as indeed are every one that I have had any acquaintance with since I have been in the country. But my encumberence’s of stock for my voyage, baggage &c. made my situation irksome to me because I was certain I put the family to inconvenience. Hearing of this vessel I eagerly imbraced it. How I shall succeed in the undertaking God only knows. My trust in him is my support. There being no trade between the United States and this Country it seems allmost impossible to get from here. I found so many difficulties attending it that I some times was allmost ready to relinquish the attempt. I have no fault to find with the country or climate or inhabitants under any other government, tho it has been the source of much sorrow to me. But a Paradise wou’d not tempt me to be seperated any longer from My Dear Mother and child, since I am deprived of what cou’d only make me amends for the loss of their society.
I did my self the pleasure to write you some time ago acknowledging the receipt of a letter from you dated at Philad. and returning you my sincere acknowledgements for your goodness towards me, the remembrance of which will never be eras’d from my heart. May you my worthy friend ever experience that felicity which your benevolent mind is intitled to. May health and prosperity attend you, and your children live to call you blessed. Poly joines me in  affectionate love to Patsy who I suppose by this time is quite a french woman.
How long ere you expect to finish your Embasy? Shall I ever rank among my other pleasures on my return to my native country that of seeing you again? I am afeard that they mean to keep you there in the room of Doct. Franklin—and I am not so great a patriot as formerly for I wou’d prefer seeing you among your friends in domestick life than serving an ungrateful Publick. Believe me to be with unfeign’d Respect your much obliged friend,

E Trist

